OF   TEXAS

                                   AUSTIN 11. TEXAS
 GERALD      C. MANN
 -N
A-RNEY         CHCNERAI.




         Hon. E. Y. Cunningham
         Cbunty Auditor
         Navarro Countg~
         Corsicana, Texas
         Dear Sir:                   Opi,nlonNo. O-1231
                                     Re: May some anticipated amount of
                                          delinquent taxes to be collected
                                          under delinquent tax contract be
                                          included in the budget?
                 Your request for an opinion on the question as herein
         stated has been received by this department.
                 Your letter reads in part as follows:
                “We have recently made a contract with Judge
            Edgar Hutchins for the purpose of collecting our
            delinquent taxes and he started upon his duties
            during the month of July.
                 "I am now in the process of making our budget
             for 1940 and am wondering if it will be permissible
             for me to use in the budget some anticipatea amount
             of delinquent taxes to be collected by him and if
             so, Is there any per cent for figuring same?"
                 Article 68ga-9,    R,C.S. reads as follows:
                "The County Judge shall serve as budget
            officer for the commissioners' court in each
            county, and during the month of July of each
            year he, assisted by the County Auditor or by
            the County Clark, shall prepare a budget to
            cover all proposed expenditures of the county
            government for the succeeding year. Such budget
            shall be carefully itemized so as to make as
            clear a comparison as practicable between expend-
            itures included in the proposed budget and actual
            expenditures for the same or similar purposes for
            the preceding year. The budget must also be so
            prepared as to show as definitely as possible
            each of the various projects for'which appropria-
            tions are set up in the budget, anWthe esti-
Hon. E.Y. Cunningham, page 2        0 -1231


    mated amount of money carried in the budget for
    each of such projects. The budget shall also
    contain a complete financial statement of the
    county, showing all outstanding obligations of
    the county, the cash on hand to the credit of
    each and every fund of the county government, the
    funds received from all sources during the pre-
    vious year, the funds available from all sources
    during the ensuing year, the estimated revenues
    available to cover the proposed budget ,and the
    estimated rate of tax which will be required."
        Article 68qa-11, R.C.S., neads In part as follows:
        11
          ...The County Judge shall, after the aaop-
   tion di the county budget and prior to October 15th
   of each year, file with the State Comptroller at
   Austin, Texas, a true and correct summarized state-
   ment of the adopted budget, which statement shall
   show the total amount adopted for each of the several
   divisions of the county's activities and outstanding
   obligations together with true and exact copies of
   any revenue estimates, financial statements and balance
   sheets required to be contained in said budgets, and
   the correctness of said copies shall be'sworn to by
   the County Judge and County Auditor, and in counties
   which have no County Auditor, by the County Clerk..."
        Article 1666, R. C.S., referring to county auditors,
reads as follows:
       "lieshall prepare an estimate of all the
   revenues and expenses, and annually submit It to
   the commissioners court, which court shall care-
   fully make a budget of all appropriations to be
   set aside for the various expenses of the county
   government in each branch and department. He shall
   open an account with each appropriation in said
   budget, and all warrants drawn against same shall
   be entered to said account. He shall carefully
   keep an oversight of same to see that the expenses
   of any department do not exceed said budget appro-
   priations, and keep said court advised of the con-
   dition of said appropriation accounts from time to
   time."
        The above mentioned statutes specifically provide that
the budget shall also contain a complete financial statement of
the county .... showing the estimated revenues available to cover
the proposed budget and the estimated rate of tax which will be
Hon. E. Y. Cunningham, page 3           o-1231



required and the statutes further provide that the correct sum-
marized statement of the adopted budget filed with the State
Comptroller shall show ..... any revenue estimates.......
        In view of the foregoing statutes you are respectfully
advised that it is the opinion of this department that it would
be permissible when preparing the county budgetto anticipate
some amount of delinquent taxes to be collected; however, there
is no statutory provision providing or setting forth any per
cent for figuring the same. It would be wholly within the dis-
cretion of the County Judge and County Auditor in determining
any per cent of delinquent taxes that they reasonably antici-
pate to be collected.
         Trusting that the foregoing answers your inquiry, we
remain
                                  Yours very truly
                                ATTORNEYGENERAL OF TEXAS

                                  By s/Ardell Williams
                                       Ardell Willtams
                                       Assistant
AW:AW:wc

APPROVED SEP 7, 1939
s/Gerald C. Mann
ATTORNEY GENERAL OF TEXAS
Approved Opinion Committee By s/RWB Chairman